        MEMO ENDORSED
        Case 1:18-cr-00420-ALC Document 582 Filed 06/23/20 Page 1 of 3




                                    June 19, 2020
VIA ECF

Hon. Andrew L. Carter, Jr.
United States District Judge                                                        6/23/20
United States Courthouse
40 Foley Square
New York, NY 10007

       RE:    USA vs Jose Hernandez, Christopher Lawrence et al.
              Indictment 18-cr-420


Dear Judge Carter:

     I represent Christopher Lawrence (Lawrence) in the above
referenced indictment. I am respectfully requesting that Your
Honor schedule an emergent bail hearing for Mr. Lawrence. He is
seeking 8-hour temporary bail on Monday, June 22, 2020 in order to
attend the funeral services of his mother, Verlethea Maynard who
passed away last night.

                                Procedural History

     Lawrence pleaded guilty to a narcotics offense and 18 U.S.C.
§ 924(c)(1)(A)(i). His sentence is pending. His stipulated
sentencing range is 130-147 months. His sentencing memorandum
requests a downward variance to a 72-month sentence.

     Your Honor denied Lawrence’s appeal of the denial of his bail
motion made in Magistrate Court.




_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
        Case 1:18-cr-00420-ALC Document 582 Filed 06/23/20 Page 2 of 3



                              Lawrence’s Background

      Lawrence is a 36-year-old lifelong resident of New York. He
has 5 children ranging from 7 years old to 19 years old. He has a
10th grade education. He is engaged to Mary Wins, the mother of his
7-year-old daughter. He has neither a passport nor a driver’s
license. He has a very close-knit family; both his sister and his
adoptive mother live in New York City.

     Lawrence does have a criminal record; however, it is far from
extensive and does not include any crimes of violence. He has 2
felony convictions. On July 28, 2015 and on August 19, 2015 he was
arrested by the NYPD for criminal sale of a controlled substance
in the 3rd degree. On February 2, 2016 he was sentenced on the two
2 separate drug charges to a concurrent 1 year sentence, commonly
known as a “City Year”.

     Lawrence has no history of substance abuse or participation
in substance abuse programs. He is in relatively good health, aside
from suffering from deep vein thrombosis, a blood clot in his leg
which required him to be on drug thinners and curtail extreme
physical activity.

     He has used his time in custody for self-improvement, in fact,
he requested two lengthy postponements of his sentence first, to
complete his GED and second, to complete the Focus Forward Program.



                        Proposed Conditions of Release

     Lawrence submits that if the Court releases Lawrence in with
the following conditions then Lawrence would pose neither a risk
of flight nor a danger to the community:

   •   His release shall be for no more than 8 hours;
   •   Travel shall be restricted to the Weldon Funeral Home, 343 E.
       116th Street, New York, NY;
   •   He shall be prohibited from consuming alcohol or using drugs;
   •   He shall be transported from and to the Metropolitan
       Corrections Center by his fiancé, Mary Wins



_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
        Case 1:18-cr-00420-ALC Document 582 Filed 06/23/20 Page 3 of 3



   Lawrence has enormous incentive to abide by any conditions of
temporary release the Court may deem appropriate. The consequences
of Lawrence violating temporary release conditions (increased
sentence and new criminal charges) militate in favor of him being
granted temporary release to attend his mother’s funeral.



                                   Alternative Request

     In the event Your Honor denies Lawrence temporary bail it is
respectfully requested that Your Honor execute an order directing
that MCC allow Lawrence to attend the funeral services by way of
video conferencing technology such as Skype.



                                   Respectfully submitted,

                                   /s/Thomas Ambrosio
                                   Thomas Ambrosio


cc:    All counsel of record (via ECF)
                             The temporary bail application is DENIED.
                             The parties shall file a joint status report on 6/25/20
                             regarding the feasibility of attending the funeral via Skype or
                             another videoconferencing platform from the jail.
                             So Ordered.


                                                                   6/23/20




_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
